Citation Nr: 1422616	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  04-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the left patella, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for osteoarthritis of the left knee, currently evaluated as 10 percent disabling prior to October 9, 2013, and 30 percent from October 9, 2013.  

3.  Entitlement to a higher rating for a right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty, evaluated as 30 percent disabling prior to June 1, 2004; 50 percent disabling from June 1, 2004, to February 28, 2005; and 30 percent disabling from March 1, 2005.  

4.  Entitlement to an initial rating in excess of 30 percent for status post fracture of the right radial head.

5.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder/posttraumatic stress disorder (PTSD).  
6.  Entitlement to an effective date prior to October 7, 2009, for the grant of service connection for major depressive disorder/PTSD.

7.  Entitlement to an initial compensable rating for hemorrhoids.

8.  Entitlement to an effective date prior to October 18, 2002, for the grant of service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to July 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Offices in Manchester, New Hampshire, and Boston, Massachusetts.  A May 2003 rating decision denied service connection for hemorrhoids, and a June 2004 rating decision granted a 50 percent rating for chondromalacia patella of the right knee and reduced the left knee rating for chondromalacia patella from 30 to 20 percent.  A June 2004 rating decision reduced the right knee disability to 30 percent, effective March 1, 2005.  [The May 2003 rating decision awarded separate 10 percent ratings for osteoarthritis of each knee; the separate rating for right knee osteoarthritis was terminated in a December 2003 rating decision.]

An April 2010 rating decision, in relevant part, granted service connection for a right elbow disorder and assigned a 0 percent rating.  Subsequently, an August 2010 rating decision increased the right elbow rating to 30 percent.  

In May 2005, the Veteran testified at a hearing before a Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.  In April 2006, the Board restored the 30 percent rating for left knee disability from June 1, 2004 and remanded the remaining portion of the appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C.  

In January 2010, the Board remanded the appeal to the AMC for further action, to include additional development of the evidence.  Thereafter, the RO/AMC continued to deny the claims (as reflected in a January 2012 supplemental statement of the case (SSOC)) and returned the matters on appeal to the Board for further consideration.  

As noted in the January 2010 Remand, the Board remanded the case in 2006, in part, so that the AMC could issue the Veteran a statement of the case (SOC) on the issue of entitlement to restoration of a 50 percent rating for the service-connected right knee disability from March 1, 2005 pursuant to the rule in Manlincon v. West, 12 Vet. App. 238 (1999).  The Board indicated that it would further consider this issue only if the Veteran submitted a timely substantive appeal.  The AMC issued the SOC on June 19, 2009, but no substantive appeal was filed.  Thus, as noted in June 2013, this issue was not accepted for appellate review.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202.  

In August 2012, the Board remanded the claims on appeal to the RO as the Veterans Law Judge who conducted the May 2005 hearing was no longer available to consider the Veteran's appeal as an individual Veterans Law Judge (VLJ), and the Veteran desired an in person hearing before another VLJ.  In September 2012, the Veteran testified at a hearing before the undersigned VLJ at the RO.  A transcript of that hearing has been associated with the claims file.

The Board notes that the Veteran was awarded a temporary 100 percent disability rating effective from December 15, 2010, to March 31, 2011 for the left knee, and from April 7, 2005, to May 31, 2005 for the right knee pursuant to 38 C.F.R. § 4.30 based on surgical treatment necessitating convalescence.  Also, a total 100 percent schedular rating was assigned for the right knee from March 3, 2010, to March 31, 2011, following prosthetic replacement of the knee joint. 

In June 2013, the Board granted service connection for major depressive disorder/PTSD and hemorrhoids, and denied service connection for a liver disorder.  The Board also remanded the increased rating claims for further development.

In a June 2013 rating decision, the RO carried out the Board's decision by granting service connection for major depressive disorder/PTSD and assigning a 50 percent rating effective October 7, 2009; and granting service connection for hemorrhoids, and assigning a noncompensable rating effective October 18, 2002.  

The AMC completed the Board's requested development.  In an October 2013 rating decision, a 30 percent rating was assigned for osteoarthritis of the left knee from October 9, 2013.  The remaining issues remained denied in an October 2013 SSOC.  The Veteran has been in receipt of a 90 percent combined rating since April 1, 2011, and a 100 percent combined rating since October 9, 2013, but he has not withdrawn his claims.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In March 2014, the Veteran's representative filed a claim for entitlement to special monthly compensation (SMC) at the k-level, for loss of use of a creative organ secondary to pain medication prescribed due to service connected disabilities.  This issue has not been adjudicated by the RO and is not currently before the Board.  It is referred for appropriate development.  

The issues of entitlement to an initial disability rating in excess of 50 percent for major depressive disorder/PTSD; entitlement to an effective date prior to October 7, 2009, for the grant of service connection for major depressive disorder/PTSD; entitlement to an initial compensable rating for hemorrhoids; and entitlement to an effective date prior to October 18, 2002, for the grant of service connection for hemorrhoids are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has been in receipt of the maximum schedular rating for chondromalacia of the left patella.  

2.  Prior to October 9, 2013, the Veteran's osteoarthritis of the left knee was manifest by noncompensable limitation of extension with complaints of pain; from October 9, 2013, the disability has been manifest by compensable limitation of extension with complaints of pain.  Compensable limitation of flexion has not been demonstrated during the appeal period.  

3.  For the period prior to June 1, 2004, and from March 1, 2005 to March 2, 2010, the Veteran's right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, was manifest by compensable limitation of extension with complaints of pain; compensable limitation of flexion or ligament instability was not demonstrated during these time periods.  

4.  From June 1, 2004 to February 28, 2005, the Veteran's right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, was manifest by compensable limitation of extension with complaints of pain; compensable limitation of flexion or ligament instability was not demonstrated during these time periods.  

5.  From April 1, 2011 to October 8, 2013, the Veteran's right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty, was manifest by chronic residuals with severe painful motion or weakness in the affected extremity.  Thereafter, the residuals of the Veteran's total right knee replacement were "intermediate" in nature.

6.  During the appeal period, the Veteran's status post fracture of the right radial head has been manifested by range of motion no more severe than from 15 degrees to 105 degrees, with pain on use.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent chondromalacia of the left patella have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5257 (2013).  

2.  The criteria for a rating in excess of 10 percent prior to October 9, 2013, and in excess of 30 percent from October 9, 2013, for osteoarthritis of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).  

3.  For the periods prior to June 1, 2004, from March 1, 2005 to March 2, 2010, and from October 9, 2013, the criteria for a rating in excess of 30 percent for a right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5257, 5260, 5261 (2013).   

4.  For the period from June 1, 2004 to February 28, 2005, the criteria for a rating in excess of 50 percent for a right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2013).  

5.  For the period from April 1, 2011 to October 8, 2013, the criteria for a 60 percent rating for a right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5055, 5257, 5260, 5261 (2013).  

6.  The criteria for an initial rating in excess of 30 percent for status post fracture of the right radial head have not been met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5206, 5207 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, numerous notice letters, including ones dated in May 2006, February 2009, and July 2013, issued prior and subsequent to the rating decisions on appeal, informed the Veteran of what the evidence must show to establish entitlement to the benefits sought (e.g., those claims adjudicated herein), what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  The correspondence also detailed how disability ratings and effective dates are assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  These issues remaining on appeal were most recently readjudicated in October 2013, when a supplemental statement of the case was issued.  Neither the Veteran, nor his representative, has alleged error in VA's notice to the Veteran in this appeal.  Hence, the duty to notify has been satisfactorily met.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and post-service private and VA medical records, and also secured examinations and medical opinions in furtherance of the Veteran's claim.  The examinations for the issues addressed in this decision are sufficient because they were based on a thorough clinical evaluation, consideration of the Veteran's contentions, and a review of the claims file.  They also include adequate clinical findings to properly rate the Veteran's disabilities in conjunction with the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  VA has no duty to inform or assist with respect to the procurement of relevant records that was unmet.  38 C.F.R. § 3.159(c)(1)-(3).  Thus, the Board finds that VA's duty to assist has also been met.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2013).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where entitlement to compensation has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the disabilities at issue (as, in fact, has already been done for some disabilities).  
Regulations require that, where there is a question as to which of two evaluations is to be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  After careful consideration of the evidence, any reasonable doubt remaining should be resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3 (2013).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent evaluation will be assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and Diagnostic Code 5010 (traumatic arthritis) (2013).  

Normal range of motion of the knee is from zero degrees in extension to 140 degrees flexion.  Normal range of motion of the elbow is from zero degrees to 145 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2013).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The provisions of 38 C.F.R. § 4.40 concern lack of normal endurance, functional loss due to pain, and pain on movement and during flare-ups; the provisions of 38 C.F.R. § 4.45 concern weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2013); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, supra.  

Knees

Under Diagnostic Code 5260, covering limitation of flexion of the knee, flexion limited to 45 degrees warrants a 10 percent rating, and when limited to 30 degrees, a 20 percent rating is assigned.  Flexion limited to 15 degrees warrants a 30 percent rating.  Thirty percent is the maximum rating available for limitation of flexion.  Diagnostic Code 5261, covering limitation of extension of the knee, states that a 10 percent rating is assigned for extension limited to 10 degrees, and a 20 percent rating is warranted for extension limited to 15 degrees.  Extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent raging, and extension limited to 50 degrees warrants a 50 percent rating.  Fifty percent is the maximum rating available for limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2013).  

Symptomatic removal of the semilunar cartilage is assigned a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2013).  Disabilities involving cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  A maximum 20 percent rating is assigned for any such disability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability and a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  A 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  Since Diagnostic Code 5257 is not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca, supra do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  

Ankylosis of the knee is rated under the provisions of Diagnostic Code 5256.  A rating of 30 percent is assigned for favorable ankylosis in full extension (0 degrees) or in slight flexion between 0-10 degrees.  A rating of 40 percent is assigned for ankylosis in flexion between 10-20 degrees.  A rating of 50 percent is assigned for ankylosis in flexion between 20-25 degrees.  A rating of 60 percent is assigned for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2013).  

Under Diagnostic Code 5055, a 100 percent evaluation is assigned for one year following the implantation of the prosthesis (which commences after the initial grant of a one-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge).  A 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, rate by analogy to diagnostic does 5256, 5261, or 5262.  38 C.F.R. § 4.71a, Diagnostic Code 5255, including note 1 (2013).  

VA's General Counsel has held that knee arthritis and instability may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Further, the General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  

Diagnostic Code 5055 refers to chronic residuals consisting of painful motion or weakness.  While that criteria does necessarily encompass any other description of disability resulting from painful motion and weakness, reasonably including fatigue and any incoordination due to weakness or pain, it does not encompass instability, a manifestation that could exist without pain or weakness.  Therefore, a rating under Diagnostic Code 5055 does not preclude a separate additional rating under Diagnostic Code 5257 for instability.  See Thomas v. Nicholson, No. 04-554 (U.S. Vet. App. Jan. 27, 2006); see also Aiken v. Nicholson, No. 03-1351 (U.S. Vet. App. Oct. 13, 2005).  Although these are single-judge, non-precedential Court decisions, a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992). 

      A.  Left Knee

Throughout the period on appeal, the Veteran's chondromalacia of the left patella has been rated 30 percent disabling under Diagnostic Code 5257 (other than a temporary total rating pursuant to 38 C.F.R. § 4.30 from December 15, 2010 to March 31, 2011).  This is the maximum rating available under that diagnostic code.  Hence, a higher rating for this aspect of the Veteran's left knee disability is not warranted at any time during the appeal period.  

The Veteran has also established service connection for osteoarthritis of the left knee, which has been rated 10 percent (from July 8, 2002 to October 8, 2013) and 30 percent (from October 9, 2013) disabling pursuant to Diagnostic Codes 5010 and 5261.  Based on the clinical reports of record, the Board finds that a higher rating is also not warranted for this aspect of his left knee disability for either of the periods at issue.  

For the period from July 8, 2002 to October 8, 2013, the evidence did not demonstrate functional impairment consistent with limitation of extension to 15 degrees or more as required under Diagnostic Code 5261 for a rating in excess of 10 percent.  For example, upon VA examination in October 2002, range of motion of the left knee was from 0 degrees to 135 degrees, with complaints of pain on use.  Upon VA examination in May 2003, range of motion of the left knee was from 0 degrees in extension to 110 degrees in flexion.  Upon private evaluation in January 2004, the Veteran's left knee symptoms, including pain, weakness, and swelling resulted in limitation of extension to 10 degrees.  Upon VA examination in November 2008, range of motion of the left knee was from 0 degrees in extension to 105 degrees in flexion.  There was no instability.  Upon clinical evaluation in March 2010, range of motion of the left knee was 0 degrees in extension to 105 degrees in flexion.  Upon VA examination in June 2010, it was noted that extension was full to 0 degrees and flexion was to 65 degrees.  In essence, the medical reports do not demonstrate the level of loss of motion (in either flexion or extension) necessary for a higher rating during this time period.  Additionally, the medical reports do not show that the Veteran's left knee arthritis was productive of occasional incapacitating exacerbations to warrant a 20 percent rating under Diagnostic Code 5010.  

Upon VA examination on October 9, 2013, clinical evaluation revealed that the Veteran was unable to extend his left knee beyond 25 degrees.  Hence, he met the criteria for a 30 percent rating under Diagnostic Code 5261 based on limitation of extension.  Additional loss of extension, including after repetitive testing was not demonstrated.  Hence, the next higher rating of 40 percent is not warranted.  Moreover, the Veteran's clinical reports show that flexion remained greater than 60 degrees, with no evident compensable limitation.  Hence, a separate rating based on limitation of flexion under Diagnostic Code 5260 is not warranted during the appeal period.  Accordingly, the Board concludes that the requisite criteria for higher ratings were not met during the periods at issue, and higher ratings may not be assigned for the Veteran's left knee disabilities under any of the relevant rating criteria.  

In reaching this decision, the Board has considered the Veteran's statements and testimony regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he (or others) may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Ordinarily, VA's Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013).  
Under Thun v. Peake, 22 Vet App 111(2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected left knee disabilities.  The Veteran has not exhibited symptoms of his service-connected left knee disabilities that are not contemplated in the rating criteria.  Therefore, a further analysis under Thun is not warranted.  

      B.  Right Knee

The Veteran's right knee disability is presently characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty.  It has been evaluated as 30 percent disabling prior to June 1, 2004; 50 percent disabling from June 1, 2004 to February 28, 2005; and 30 percent disabling from March 1, 2005.  As detailed in the Introduction above, the disability was assigned a temporary 100 percent disability rating effective from April 7, 2005 to May 31, 2005; and from March 3, 2010 to March 31, 2011, following surgical procedures.  

Based on the clinical evidence of record, the Board finds that the Veteran's right knee disability has been appropriately rated as 30 and 50 percent disabling prior to March 31, 2011.  In other words, the documented clinical reports do not show findings consistent with the criteria for higher ratings based on loss of range of motion under Diagnostic Codes 5260 and 5261.  For example, upon VA examination in October 2002, range of motion of the right knee was from 0 degrees to 135 degrees - virtually full in both planes.  Upon private evaluation in January 2004, range of motion testing revealed motion from 10 degrees in extension to 90 degrees in flexion - consistent with a 10 percent rating under Diagnostic Code 5261.  Upon VA examination in November 2008, range of motion testing was 0 degrees in extension to 90 degrees in flexion.  

The clinical records also show that the Veteran underwent total knee replacement in March 2010, and from April 1, 2011, his disability has been rated 30 percent under the provisions of Diagnostic Code 5055.  Moreover, the Board finds that the Veteran's overall disability picture pertaining to his right knee, including pain, weakness, fatigability, etc. status post total knee replacement is appropriately rated as 60 percent for the period from April 1, 2011 to October 8, 2013 because a VA examination in January 2013 reported that the Veteran had "chronic residuals" of his total knee replacement "consisting of severe painful motion or weakness," which is compatible with the rating criteria for a 60 percent rating under Diagnostic Code 5055.  However, upon VA examination in October 2013, the examiner specifically stated that the residuals associated with the Veteran's total right knee replacement were "intermediate" in nature, which is consistent with 30 percent level outlined in the rating schedule.  Hence, only a 30 percent rating is warranted from that date.  

Additionally, the Board observes that the clinical reports also do not demonstrate that the Veteran had clinically documented instability in the ligaments to warrant a separate rating under Diagnostic Code 5257 during the time period.  For example, upon VA examination in September 2004, the examiner stated that there was no instability in the knee joint.  Upon VA examination in January 2013, it was noted that all stability tests were normal.  

In reaching this decision, the Board has considered the Veteran's statements and testimony regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he (or others) may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) (2013).  

With respect to the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected right knee disabilities.  The Veteran has not exhibited symptoms of his service-connected right knee disabilities that are not contemplated in the rating criteria.  Therefore, further analysis under Thun is not warranted.  

Right Elbow

The Veteran is right hand dominant.  His right elbow disability is characterized as status post fracture of the radial head and has been rated 30 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206 throughout the appeal period.  Under Diagnostic Code 5206 limitation of forearm flexion of the major arm warrants a 10 percent evaluation when limited to 100 degrees, warrants a 20 percent evaluation when limited to 90 degrees, warrants a 30 percent evaluation when limited to 70 degrees, warrants a 40 percent evaluation when limited to 55 degrees, and warrants a 50 percent evaluation when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2013).  
Diagnostic Code 5207 provides that extension of the major forearm limited to 45 degrees is rated 10 percent; limited to 60 degrees is rated 10 percent; limited to 75 degrees is rated as 20 percent; limited to 90 degrees is rated 30 percent; limited to 100 degrees is rated 40 percent; and limited to 110 degrees is rated 50 percent.  38 C.F.R. § 4.71a , Diagnostic Code 5207 (2013).  

Based on the clinical evidence of record, the Board finds that a rating in excess of 30 percent is not warranted at any time during the appeal period because the Veteran's right forearm flexion is not limited to 55 degrees or less; and/or his extension is not limited to 100 degrees or more.  For example, upon VA examination in June 2010, range of motion of the right elbow was from 0 degrees to 85 degrees.  Upon VA examination in October 2013, range of motion of the right elbow was from 15 degrees to 105 degrees.  The joint was not ankylosed.  

The Board has considered the reasonable doubt doctrine, but, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a rating higher than 30 percent is not warranted at any time during the appeal period, and the claim for an initial rating in excess of 30 percent for status post fracture of the radial head is denied.  

In reaching this decision, the Board has considered the Veteran's statements and testimony regarding his symptoms and functional impairment, as well as the medical evidence in his file.  To the extent that he (or others) may argue or suggest that the clinical data supports an increased disability rating or satisfies the rating criteria for a higher rating, such assertions fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) (2013).  
With respect to the first prong of Thun, supra, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  The rating criteria reasonably describe the Veteran's disability level and symptomatology due to his service-connected right elbow disability.  The Veteran has not exhibited symptoms of his service-connected right elbow disability that are not contemplated in the rating criteria.  Further analysis under Thun is not warranted.  

ORDER

An increased rating greater than 30 percent for chondromalacia of the left patella is denied.  

A rating in excess of 10 percent prior to October 9, 2013, and 30 percent from October 9, 2013, for osteoarthritis of the left knee is denied.  

A rating in excess of 30 percent prior to June 1, 2004, 50 percent from June 1, 2004 to February 28, 2005; and 30 percent disabling from March 1, 2005 to March 2, 2010 and from October 9, 2013, for a right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty, is denied.  

A 60 percent rating for a right knee disability, characterized as status post tear of the medial meniscus, traumatic chondromalacia of the patella, status post patellectomy, and status post arthroplasty, is granted from April 1, 2011 to October 8, 2013, subject to the regulations governing the payment of monetary benefits.  

An initial rating in excess of 30 percent for status post fracture of the right radial head is denied.

REMAND

As discussed in the Introduction above, in a June 2013 rating decision, the RO carried out the Board's June 2013 decision by granting service connection for major depressive disorder/PTSD and assigning a 50 percent rating effective October 7, 2009; and granting service connection for hemorrhoids, and assigning a noncompensable rating effective October 18, 2002.  In March 2014, the Veteran and his representative submitted statements expressing disagreement with both the ratings and effective dates assigned for these disabilities.  The Veteran has not been provided with a statement of the case on those issues.  Where an appellant has expressed disagreement in writing with a decision by an agency of original jurisdiction, and the agency of original jurisdiction has not issued a statement of the case, the Board should remand the matters for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, the Board is required to remand the issues.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issues of entitlement to an initial rating greater than 50 percent for major depressive disorder/PTSD; entitlement to an effective date earlier than October 7, 2009 for the grant of service connection for major depressive disorder/PTSD; entitlement to an initial compensable rating for hemorrhoids; and entitlement to an effective date earlier than October 18, 2002 for the grant of service connection for hemorrhoids.  Notify that Veteran that, if he wants appellate review of these issues, he must perfect an appeal.  These issues should only be returned to the Board if the Veteran perfects a timely appeal as to the denial of these claims.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


